


EXHIBIT 10.1


 
VOTING AGREEMENT
 
 
This VOTING AGREEMENT is dated as of May 21, 2009 (this “Agreement”) between
Fair Isaac Corporation, a Delaware corporation (the “Company”), and Southeastern
Asset Management, Inc., a Tennessee corporation (“Southeastern”).
 
WHEREAS Southeastern has requested that the Board of Directors of the Company
amend the Rights Agreement, dated August 9, 2001, by and between the Company and
Mellon Investor Services LLC (the “Rights Agreement”) to permit Southeastern,
together with its Affiliates and Associates, to Beneficially Own up to (but less
than) 20% of the then outstanding shares of the Common Stock of the Company; and
 
WHEREAS, the Company has conditioned the approval of such amendment on
Southeastern’s entry into this Agreement,
 
NOW, THEREFORE, in consideration of the covenants and undertakings set forth
herein, the parties hereto agree as follows:
 
Section 1.        Definitions.  Capitalized terms used and not otherwise defined
herein have the definitions assigned to them in the Rights Agreement.
 
Section 2.        Voting Arrangements.  If Southeastern, together with all
Affiliates and Associates of Southeastern, Beneficially Own 15% or more of the
shares of Common Stock of the Company then outstanding, then Southeastern shall
vote, or cause to be voted, all such shares of Common Stock in excess of 15% of
the shares of Common Stock then outstanding on all matters submitted to a vote
of the holders of Common Stock (whether at a meeting or by written consent) in
accordance with the recommendation of the Board of Directors of the Company or,
if the Board of Directors of the Company does not make a recommendation with
respect to a particular matter, in proportion to the votes cast by the holders
of Common Stock other than Southeastern, its Affiliates and
Associates.  Southeastern shall use best efforts to cause all shares of Common
Stock of the Company Beneficially Owned by Southeastern, its Affiliates or
Associates to be represented, in person or by proxy, at all meetings of holders
of Common Stock of the Company.
 
Section 3.        Termination.  This Agreement may be terminated by mutual
consent of the Company and Southeastern.
 
Section 4.        Specific Performance.  Southeastern agrees that any breach by
it of any provision of this Agreement would irreparably injure the Company and
that money damages would be an inadequate remedy therefor.  Accordingly,
Southeastern agrees that the Company shall be entitled to one or more
injunctions enjoining any such breach and requiring specific performance of this
Agreement and consents to the entry thereof, in addition to any other remedy to
which the Company is entitled at law or in equity.
 

 
 

--------------------------------------------------------------------------------

 

Section 5.        Notices.  All notices, requests and other communications to
either party hereunder shall be in writing (including telecopy or similar
writing) and shall be given,
 
if to the Company, to:
     
Fair Isaac Corporation
901 Marquette Avenue, Suite 3200
Minneapolis, MN 55402-3232
Attention:    Mark Scadina, General Counsel
Telecopier:  (612) 758-6002
     
with a copy to:
     
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, CA 94301
Attention:    Kenton J. King, Amr Razzak
Telecopier:  (650) 470-4570
   
if to Southeastern, to:
     
Southeastern Asset Management, Inc.
6410 Poplar Avenue - Suite 900
Memphis, TN  38119
Attention:    Jason Dunn
Telecopier:  (901) 818-5160
   
with a copy to:
     
Southeastern Asset Management, Inc.
6410 Poplar Ave., Suite 900
Memphis, TN  38119
Attention:    General Counsel
Telecopier:  (901) 260-0885



 
or such other address or telecopier number as such party may hereafter specify
by notice to the other party hereto. Each such notice, request or other
communication shall be effective when delivered at the address specified in this
Section 5.
 
Section 6.        Amendments; No Waivers.
 
 
(a)       Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by Southeastern and the Company, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 

 
 

--------------------------------------------------------------------------------

 

 
(b)       No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 7.        Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
 
Section 8.        Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Neither of the parties may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the written consent of the other party hereto. Neither this Agreement
nor any provision hereof is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.
 
Section 9.        Counterparts; Effectiveness.  This Agreement may be executed
in any number of counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.
 
Section 10.      Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect thereto. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by any of the parties hereto.
 
Section 11.      Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
Fair Isaac Corporation
             
By:
/s/  Mark N. Greene
   
Name:  Mark N. Greene
   
Title:     Chief Executive Officer
         
Southeastern Asset Management, Inc.
             
By:
/s/  Andrew R. McCarroll
   
Name:  Andrew R. McCarroll
   
Title:     Vice President and General Counsel
               






